ORDER

PER CURIAM.
Appellant, Sonia Smith, appeals from the decision of the Labor and Industrial Relations Commission affirming the Appeals Tribunal wherein it found appellant had volun*279tarily left her employment without good cause attributable to work or respondent, St. Charles County (Wentzville) R-IV School District. We affirm.
We have reviewed the briefs of the parties and the legal file and find the Commission’s decision was supported by sufficient and competent evidence, was not against the overwhelming weight of the evidence, and did not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).